No. DA 06-0079

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2006 MT 327N



RONALD W. VAUGHN, JR.,

              Plaintiff and Appellant,

         v.

GALLATIN COUNTY, et al.

              Defendant and Respondent.




APPEAL FROM:         The District Court of the Eighteenth Judicial District,
                     In and For the County of Gallatin, Cause No. DV 2004-326,
                     Honorable Holly B. Brown, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Ronald W. Vaughn, Jr., (pro se), Deer Lodge, Montana

              For Respondent:

                     Kristin N. Hansen, Moore, O’Connell & Refling, P.C., Bozeman, Montana




                                                        Submitted on Briefs: November 1, 2006

                                                                 Decided: December 12, 2006

Filed:

                     __________________________________________
                                        Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1    Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2    Ronald Vaughn, Jr., an inmate at the Montana State Prison, appeals, pro se, from

the District Court’s September 30, 2005 Order and Opinion Granting Defendant’s Motion

for Summary Judgment; Order Dismissing Plaintiff’s Complaint With Prejudice.

¶3    In this cause, Vaughn filed a pro se complaint against Gallatin County and the

Gallatin County Public Defenders Office alleging that his right to attorney-client

confidentiality had been violated by the Defendants. Vaughn amended his complaint and

added a claim for violation of his right to equal protection of the laws. The Defendants

answered and, ultimately, moved for summary judgment. The Public Defenders Office

was dismissed from Vaughn’s suit on April 27, 2005, and on September 30, 2005, the

District Court granted the remaining defendant Gallatin County’s summary judgment

motion and dismissed Vaughn’s suit with prejudice. 1

¶4    Vaughn filed his lawsuit claiming that, while he was incarcerated at the Gallatin

County Detention Center, his calls to his former attorney at the Public Defenders Office

were recorded. It appears that during maintenance of the Gallatin County Detention

Center’s phone system, EVERCOM deleted the “private” parameters which had been
1
  While it appears that EVERCOM Phone Systems was a named defendant in Vaughn’s lawsuit,
the record reflects that EVERCOM was never served with a summons, nor did it ever appear in
the lawsuit.
                                        2
assigned to the telephone number of the Gallatin County Public Defenders Office as well

as for the numbers of various inmates’ private attorneys. Calls made by an inmate were

preceded by a warning tag line that stated: “This telephone conversation is recorded and

may be monitored by department staff.”

¶5     Having reviewed the record in this case, we determine that the District Court did

not err in granting the Defendant summary judgment, as no genuine issues of material

fact existed and because Defendants were entitled to summary judgment as a matter of

law. We also conclude that the District Court did not err in dismissing Vaughn’s § 1983

claims for failure to show any injury. And, finally, we conclude that Vaughn was not

improperly denied access to the courts for lack of accurate, adequate legal resources at

the Gallatin County Jail.

¶6     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2003, which provides for

memorandum opinions. It is manifest on the face of the briefs and the record before us

that the appeal is without merit because the court’s findings of fact are supported by

substantial evidence, and because the legal issues are clearly controlled by settled

Montana law which the District Court correctly interpreted.

¶7     Accordingly, we affirm the District Court’s Order and Opinion Granting

Defendant’s Motion for Summary Judgment; Order Dismissing Plaintiff’s Complaint

With Prejudice.

                                               /S/ JAMES C. NELSON




                                         3
We Concur:

/S/ KARLA M. GRAY
/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ BRIAN MORRIS




                          4